 



Exhibit 10.1
EXECUTION COPY
Amended and Restated
Settlement Agreement by and between
Arthur Steinberg, as Court-Appointed Receiver
for the Wood River Entities, and Endwave Corporation
          This Amended and Restated Settlement Agreement (this “Agreement”) is
dated as of December 20, 2007, and is by and between (a) Arthur Steinberg, as
court-appointed receiver (the “Receiver”) for Wood River Partners, L.P. (“Wood
River Domestic”), Wood River Partners Offshore, Ltd. (“Wood River Offshore” and,
together with Wood River Domestic, the “Wood River Funds”), Wood River Capital
Management, L.L.C. (“Wood River Capital”), and Wood River Associates, L.L.C.
(collectively, including the Wood River Funds and Wood River Capital, the “Wood
River Entities”) and (b) Endwave Corporation (“Endwave”). This Agreement,
subject to Sections 1(b) and 2(a), amends, restates and supersedes in its
entirety that certain Settlement Agreement, dated as of May 17, 2007, by and
between the Receiver and Endwave (the “Original Agreement”).
          WHEREAS, on October 13, 2005, the United States Securities and
Exchange Commission (the “Commission”) commenced an action (the “SEC Action”)
against the Wood River Entities and John Hunting Whittier (“Whittier”) in the
United States District Court for the Southern District of New York (the
“Court”);
          WHEREAS, in the SEC Action, the Commission alleged that Whittier and
the Wood River Entities violated Sections 10(b), 13(d) and 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and certain
rules promulgated thereunder and Sections 206(1) and 206(2) of the Investment
Advisers Act of 1940, as amended, by, among other things, acquiring beneficial
ownership of a large percentage of the outstanding common stock of

 



--------------------------------------------------------------------------------



 



Endwave without disclosing such beneficial ownership through required filings
with the Commission, and by making misrepresentations and omissions of material
facts concerning the Wood River Funds;
          WHEREAS, also on October 13, 2005, the Commission filed an Application
for Entry of an Order Granting a Preliminary Injunction, Freezing Assets, and
Appointing a Receiver (the “Preliminary Injunction Application”) seeking, among
other things, the appointment of a receiver;
          WHEREAS, the Commission and Whittier, on consent of his counsel,
agreed to, and the Court subsequently entered, a Stipulation And Order Granting
Preliminary Injunction, Freezing Assets And Appointing Receiver (the
“Preliminary Injunction Order”) granting the relief requested in the Preliminary
Injunction Application and providing for the immediate appointment of the
Receiver;
          WHEREAS, beginning in at least 2004 and during the first nine months
of 2005, at the direction of Whittier, the Wood River Funds purchased
substantial quantities of Endwave common stock and continued to own a large
number of such shares at the time of the commencement of the SEC Action;
          WHEREAS, the 4,102,247 shares of Endwave common stock beneficially
owned by the Wood River Funds (the “Endwave Shares”) constitute the largest
asset of the Wood River Entities in receivership;
          WHEREAS, on or about January 6, 2006, upon the application of the
Receiver, the Court entered an order fixing February 28, 2006 as the last date
for creditors and equity security holders to file proofs of claim and/or equity
interest against any of the Wood River Entities (the “Bar Date”);

2



--------------------------------------------------------------------------------



 



          WHEREAS, prior to the Bar Date, on or about February 6, 2006, Endwave
filed a proof of claim against each of the Wood River Entities in an
unliquidated amount (the “Endwave Filed Claim”). By so doing, Endwave asserted a
claim for disgorgement of presumed profits realized by any of the Wood River
Entities pursuant to Section 16(b) of the Exchange Act (the “Section 16(b)
Claim”) and for other damages to which Endwave asserted it may be entitled as a
result of Whittier’s and the Wood River Entities’ accumulation of Endwave common
stock allegedly in violation of the securities laws;
          WHEREAS, after an exchange of documents and information, and after
extensive good faith negotiations between the Receiver on behalf of the Wood
River Entities and Endwave (each a “Party” and, collectively, the “Parties”), on
May 17, 2007, the Parties agreed to resolve any and all claims the Parties have
or may have against each other, including, without limitation, the Endwave Filed
Claim, and to provide a mechanism for the ultimate disposition of the Endwave
Shares, in accordance with the terms of the Original Agreement;
          WHEREAS, in order to facilitate a disposition of the Endwave Shares in
a mutually-agreed manner that was not contemplated by the Original Agreement,
the Parties desire to amend and restate the Original Agreement as set forth in
this Agreement.
          NOW, THEREFORE, for and in consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereto agree
as follows:
          1. (a) The Parties acknowledge that this Agreement is subject to
approval of the Court. The Receiver shall apply to the Court for an order
authorizing and approving this Agreement in the form annexed hereto as Exhibit
“A,” or in such other form as the Parties hereto may mutually agree (the
“Approval Order”). The Receiver shall use his reasonable best efforts

3



--------------------------------------------------------------------------------



 



to obtain the Approval Order and, if requested by the Receiver, Endwave shall
file a joinder to the Receiver’s application for the Approval Order.
               (b) This Agreement shall become effective (such date, the
“Effective Date”) at the time the Approval Order is executed by the Court. If
the Effective Date does not occur before January 4, 2008 (unless extended in
writing by the Parties), or if the Approval Order is reversed or vacated on
appeal, then this Agreement shall be null and void, the Parties shall be
restored to the status quo ante (and the Original Agreement and the related
Registration Rights Agreement (as defined herein) shall be automatically
reinstated in their entirety, remain in full force and effect and shall not be
affected hereby), and nothing herein shall be deemed an admission by any Party
hereto. If the Approval Order is executed by the Court but its effectiveness is
thereafter stayed by a court of competent jurisdiction (a “Stay”), then the
effectiveness of this Agreement and the Parties’ obligations hereunder shall be
stayed until such Stay is vacated (and the Original Agreement and the related
Registration Rights Agreement shall be automatically reinstated in their
entirety, remain in full force and effect and shall not be affected hereby
during the period of the Stay).
          2. (a) Within one business day after the later of the Effective Date
and the filing with the Commission of the Form 8-K described in Section 2(b),
Endwave and the Receiver shall execute and deliver a stock purchase agreement in
the form annexed hereto as Exhibit “B,” or in such other form as the Parties
hereto may mutually agree (the “Stock Purchase Agreement”) providing for
Endwave’s purchase of 2,502,247 of the Endwave Shares on the terms and subject
to the conditions set forth therein. The Stock Purchase Agreement shall include
an amendment to that certain Registration Rights Agreement, dated as of May 17,
2007, between the Receiver and Endwave (the “Registration Rights Agreement”)
permitting, among

4



--------------------------------------------------------------------------------



 



other things, (i) the purchase of shares contemplated by the Stock Purchase
Agreement and the sale of the balance of the Endwave Shares by the Wood River
Funds to the Permitted Investors (as defined in the Stock Purchase Agreement)
(the “Investor Purchase”) and (ii) the termination of the Registration Rights
Agreement immediately following the later of the closing of the purchase of
Endwave Shares pursuant to the Stock Purchase Agreement and the Investor
Purchase. The Stock Purchase Agreement and Registration Rights Agreement are
incorporated as if set forth in this Agreement in their entirety. If the Stock
Purchase Agreement is terminated prior to the consummation of the transactions
contemplated thereby, this Agreement shall become null and void as of the date
of such termination and the Parties shall be restored to the status quo ante
(and the Original Agreement and the related Registration Rights Agreement shall
be automatically reinstated in their entirety, remain in full force and effect
and shall not be affected hereby).
               (b) Within one business day after the execution and delivery of
this Agreement by the Parties, Endwave shall file with the Commission a current
report on Form 8-K in form and substance reasonably acceptable to the Receiver
(i) amending the plan of distribution set forth in the registration statement
(SEC File No. 333-144054) to permit the Investor Purchase and (ii) announcing
the execution and delivery of this Agreement and disclosing its material terms
as required by said form, which disclosure shall include the material terms of
the Stock Purchase Agreement. Endwave agrees not to, without the consent of the
Receiver, modify or amend the language contained in such Form 8-K or in such
registration statement until after the earlier of the termination of the Stock
Purchase Agreement and the Closing.
          3. On the terms and subject to the conditions set forth in the Stock
Purchase Agreement, the Receiver shall (pay to Endwave the reasonable and
documented expenses

5



--------------------------------------------------------------------------------



 



incurred by Endwave relating to the transactions contemplated by the
Registration Rights Agreement, this Agreement and the Stock Purchase Agreement,
including legal fees, accounting fees, printing fees and financial advisory fees
up to a maximum of $300,000 (all of the foregoing amounts collectively, the
“Offering or Placement Expenses”). The Offering or Placement Expenses shall be
paid by the Receiver at the closing of the purchase of the Endwave Shares
pursuant to the Stock Purchase Agreement (the “Closing”). The Offering or
Placement Expenses shall be paid in cash.
          4. Intentionally Omitted.
          5. Effective at the time of the Closing, by operation of this Section
(for the avoidance of doubt, without the need for any further steps or actions
to be taken by any party), the Receiver, on behalf of the Wood River Entities,
hereby releases Endwave and each of its affiliates, and the officers, directors
and employees of each of them (collectively, “Endwave Parties”), and Endwave’s
counsel, advisors and representatives, from any and all claims, actions, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, liabilities, expenses and demands
whatsoever, at law or in equity, whether contingent or matured, liquidated or
unliquidated, known or unknown, direct or derivative (“Claims”), including,
without limitation, any and all Claims that the Receiver and/or the Wood River
Entities ever had, now have or hereafter can, shall or may have, relating to
Endwave, the circumstances giving rise to the SEC Action and the Endwave Filed
Claim from the beginning of time until the time of the Closing; provided
however, that nothing herein shall release the Endwave Parties from any of their
obligations under the terms of this Agreement, the Stock Purchase Agreement, or
the Registration Rights Agreement.

6



--------------------------------------------------------------------------------



 



          6. Effective at the time of the Closing, by operation of this Section
(for the avoidance of doubt, without the need for any further steps or actions
to be taken by any party), the Endwave Parties hereby release the Receiver and
each of his affiliates, counsel, advisors and representatives and the Wood River
Entities from any and all Claims, including, without limitation, any and all
Claims that any of the Endwave Parties ever had, now have or hereafter can,
shall or may have, relating to the Wood River Entities, the circumstances giving
rise to the SEC Action and the Endwave Filed Claim from the beginning of time
until the time of the Closing; provided however, that nothing herein shall
release the Receiver and the Wood River Entities from any of their obligations
under the terms of this Agreement, the Stock Purchase Agreement or the
Registration Rights Agreement.
          7. Endwave and the Receiver each understand that this Agreement
includes a release of all unknown and unsuspected claims and acknowledge that it
or he has read and understands Section 1542 of the California Civil Code, which
states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Endwave and the Receiver hereby waive, effective at the time of the Closing, on
their own behalf and, in the case of the Receiver, on behalf of the Wood River
Entities, all rights and benefits under Section 1542 of the California Civil
Code and any other similar law with regard to this Agreement, including the
release of unknown and unsuspected claims contained herein.
          8. To more fully effectuate the release contained in paragraph 6
above, within three business days of its receipt of the Offering or Placement
Expenses, Endwave shall withdraw with prejudice the Endwave Filed Claim.

7



--------------------------------------------------------------------------------



 



          9. The Parties hereto represent and warrant that they are fully
authorized to enter into and perform under this Agreement, on behalf of
themselves (and, in the case of the Receiver, the Wood River Entities), without
any further or other consent or authorization from any person or entity, except
with respect to the Receiver, whose authority to perform this Agreement is
subject to execution by the Court of the Approval Order.
          10. This Agreement may not be modified, amended or waived except in
writing by the Party against whom such modification, amendment or waiver is
sought to be enforced.
          11. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of New York without regard to the
conflicts of law rules thereof. The Court shall have exclusive jurisdiction over
all matters related to this Agreement, including, among other things, for the
purpose of ensuring that the Offering or Placement Expenses referred to in
paragraph 3 above are not subject to disgorgement for any reason.
          12. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and assigns.
          13. This Agreement (together with the related Stock Purchase Agreement
and Registration Rights Agreement) constitutes the sole and entire agreement and
understanding of the Parties hereto with respect to the subject matter of this
Agreement (and such related Stock Purchase Agreement and Registration Rights
Agreement) and, subject to Sections 1(b) and 2(a), supersedes all prior
agreements, whether written or oral, with respect hereto. Subject to Sections
1(b) and 2(a), all prior discussions, agreements and understandings of every
kind and nature among the Parties with respect thereto are merged into and
superseded by this Agreement.

8



--------------------------------------------------------------------------------



 



          14. This Agreement may be executed by facsimile and in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute but one and the same Agreement.
          15. It is expressly understood and agreed by the Parties hereto that
(i) this Agreement is executed and delivered by the Receiver, not individually
or personally but solely in his capacity as Receiver for the Wood River
Entities, in the exercise of the powers and authority conferred and vested in
him under the Preliminary Injunction Order; (ii) each of the representations,
undertakings, and agreements made herein on the part of the Receiver is made and
intended not as personal representations, undertakings and agreements by the
Receiver but is made and intended for the purpose of binding only the Receiver
in his capacity as Receiver for the Wood River Entities; and (iii) under no
circumstances shall the Receiver be personally liable for the payment of any
indebtedness or expenses of the Wood River Entities or be liable for the breach
or failure of any obligation, representation, warranty, or covenant made or
undertaken by the Wood River Entities under this Agreement.
          16. All notices, requests and other communications provided in
connection with this Agreement, whether or not required, shall be in writing,
shall be delivered by hand, by first-class mail or overnight courier, shall be
deemed given when received (whether or not accepted) or, in the case of a
mailing, upon deposit with the U.S. Mail, and shall be addressed as set forth
below or to such other persons or addresses as may designated by the Parties in
writing from time to time.

     
Notice to the Receiver:
  Notice to Endwave:
Arthur Steinberg, Esq.
  Mr. Edward A. Keible
Phillip A. Geraci, Esq.
  President and Chief Executive Officer
Rory A. Greiss, Esq.
  Endwave Corporation
Steven G. Canner, Esq.
  130 Baytech Drive
Kaye Scholer LLP
  San Jose, California 95134

9



--------------------------------------------------------------------------------



 



     
425 Park Avenue
  Telephone: (408) 522-3100
New York, New York 10022-3598
  Facsimile: (408) 522-3197
Telephone: (212) 836-8000
   
Facsimile: (212) 836-8689
  with a copy to:
 
   
 
  Jodie M. Bourdet, Esq.
Robert L. Eisenbach III, Esq.
Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, California 94111
Telephone: (415) 693-2000
Facsimile: (415) 693-2222

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and year first above written.

                  ARTHUR STEINBERG, AS RECEIVER FOR THE WOOD RIVER ENTITIES  
ENDWAVE CORPORATION    
 
               
By:
  /s/ Arthur J. Steinberg   By:   /s/ Edward A. Keible Jr.    
 
               
 
  Arthur Steinberg, not individually       Mr. Edward A. Keible    
 
  but solely as the Receiver for the       President and Chief Executive Officer
   
 
  Wood River Entities       Endwave Corporation    
 
  c/o Kaye Scholer LLP       130 Baytech Drive    
 
  425 Park Avenue       San Jose, California 95134    
 
  New York, New York 10022-3598       Telephone: (408) 522-3120    
 
  Telephone: (212) 836-8000       Facsimile: (408) 522-3197    
 
  Facsimile: (212) 836-8689            

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
SECURITIES AND EXCHANGE COMMISSION
  X
:    
 
  :    
Plaintiff,               
  :    
 
  :    
-against-
  :
:        Civil Action No.
     05-CV-8713 (NRB)

WOOD RIVER CAPITAL MANAGEMENT, L.L.C., WOOD RIVER ASSOCIATES, L.L.C., JOHN
HUNTING WHITTIER, WOOD RIVER PARTNERS, L.P., and WOOD RIVER PARTNERS OFFSHORE,
LTD.,
  :
:
:
:        ECF Case
 
  :      
Defendants.          
       
 
  X    

Order Authorizing and Approving
Amended and Restated Settlement
Agreement by and between Arthur Steinberg, as
Court-Appointed Receiver for the Wood River Entities,
and Endwave Corporation and the Sale of the Remaining Shares
          Arthur Steinberg, as court-appointed receiver (the “Receiver”) for
Wood River Partners, L.P., Wood River Partners Offshore, Ltd., Wood River
Capital Management, L.L.C., and Wood River Associates, L.L.C. (collectively, the
“Wood River Entities”), having presented to the Court for approval a certain
Amended and Restated Settlement Agreement with Endwave Corporation (“Endwave”),
dated as of December 20, 2007 (the “Settlement Agreement”) (a copy of which is
annexed hereto as Exhibit “A”); and the Court having considered the Settlement
Agreement and any and all pleadings filed herein; and after due deliberation and
sufficient cause appearing therefor; it is
          ORDERED, that the Settlement Agreement is approved and ratified in all
respects; and it is further

 



--------------------------------------------------------------------------------



 



          ORDERED, that the Receiver is authorized to execute and deliver the
Settlement Agreement, and to take any and all actions required to consummate the
transactions contemplated thereby; and it is further
          ORDERED, that the Receiver is authorized to execute and deliver the
stock purchase agreement (“Stock Purchase Agreement”) among the Wood River
Entities and Endwave and, for the limited purposes stated therein, the Receiver,
and to take any and all actions required to consummate the transactions
contemplated thereby, including the sale of the shares of Endwave common stock
covered thereby for a purchase price of $6.83 per share; and it is further
          ORDERED, that the Receiver is authorized to enter into such other
underwriting, placement, ancillary and/or additional agreements with any third
party that are necessary or appropriate for the purpose of selling the Wood
River Entities’ Remaining Shares (as defined in the Stock Purchase Agreement) to
third-party investors, including, but not limited to, the sale of the Remaining
Shares for a purchase price of $6.83 per share and to pay such necessary fees
and expenses related to such sales; and it is further
          ORDERED, that nothing set forth in this Order, the Settlement
Agreement, Stock Purchase Agreement or any other agreement respecting the
purchase and sale of the Wood River Entities’ Endwave common stock is intended
to or shall in any way alter or modify either the Preliminary Injunction Order
or the obligations of the parties to comply with all legal requirements,
including all applicable securities laws, rules and regulations; and it is
further

2



--------------------------------------------------------------------------------



 



          ORDERED, that this Court shall retain exclusive jurisdiction with
respect to all matters related to or arising out of the Settlement Agreement,
Stock Purchase Agreement, the Registration Rights Agreement, any other agreement
respecting the purchase and sale of the Wood River Entities’ Endwave common
stock or this Order.

Dated:   New York, New York
December ___, 2007

         
 
       
 
  Naomi Reice Buchwald
United States District Judge    

3